Citation Nr: 0948823	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected appendectomy scar.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to August 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the RO.  

The Veteran testified at a videoconference hearing with the 
undersigned Veterans Law Judge in October 2009.  

Following the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

During his personal hearing the Veteran provided testimony as 
to other manifestations of the appendectomy performed in 
service.  He appears to be attempting to reopen a previously-
denied claim of service connection for a colon injury 
resulting from the surgery.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected appendectomy scar currently is 
evaluated as 10 percent disabling commensurate with the 
criteria for a superficial scar this is painful; an exception 
or unusual disability picture obviating the application of 
the established rating criteria is not demonstrated.  


CONCLUSION OF LAW

The claim for the a rating in excess of 10 percent for 
service-connected appendectomy scar must be denied by 
operation of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805 (as in effect from August 30, 2002-October 
22, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letters in March 2007, May 2008 and October 2008 provided 
pertinent notice and development information.  

The Veteran was specifically advised in letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded VA scars examinations in 
March 2007 and November 2008.  The Veteran does not contend, 
and the file does not show, that the examinations were 
inadequate for rating purposes, or that his symptoms have 
become worse since his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
analysis that follows is undertaken with the understanding 
that different ratings may be assigned for different time 
periods in this appeal.  

The Veteran's appendectomy scar is currently 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board notes that, prior to this appeal, the diagnostic 
criteria for evaluating skin disorders, including 38 C.F.R. § 
4.118, Diagnostic Code 7804, were substantially revised.  

Since these revisions were effectuated as of August 30, 2002, 
and the Veteran's claim was filed on February 8, 2007, the 
Board finds that only the more recent rating criteria are 
applicable.  See 67 Fed. Reg. 49590 - 49599, codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-05 (2002).  

The Board also notes a recent revision to the ratings 
provisions governing scars was published in the Federal 
Register.  See 73 Fed. Reg. 54708 (2008).  These revisions 
were given an effective date of October 23, 2008, with an 
applicability date of October 23, 2008, for all applications 
for benefits received on or after October 23, 2008.  Id.  

These revisions do not, therefore, apply to the instant 
claim, and no additional process or consideration need be 
given them.

According to Diagnostic Code 7804, a 10 percent evaluation is 
provided for scars that are superficial and painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (as in effect from August 30, 
2002-October 22, 2008).  Ten percent is the maximum 
disability rating under Diagnostic Code 7804.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The VA examination reports of record indicate the Veteran's 
appendectomy scar is located on the right lower abdomen, 
measuring 11 cm long with a variable width of 1 cm to 2 cm.  
Though "minimal" keloid formation was observed in November 
2008, both examiners observed the scar did not adhere to the 
underlying tissue or have any ulceration, breakdown or loss 
of underlying tissue at the scar site.  There was no evidence 
of inflammation or edema associated with the scar.  

A September 2006 VA examination report (which, pursuant to 
Hart, supra, is considered part of the appellate period) 
noted that the scar caused no induration, inflexibility or 
limitation of motion, and the November 2008 VA examiner 
indicated that the scar caused no limitation of function and 
was "asymptomatic."  

Diagnostic Code 7804 is deemed by the Board to be the most 
appropriate code in the instant case.  Clearly, the head, 
face or neck are not involved, so Diagnostic Code 7800 is 
inapplicable.  There is no evidence of the Veteran's scar 
being deep, since it was palpated by the examining VA 
physicians, nor does it cause limited motion or function, 
allowing for a rating pursuant to Diagnostic Code 7801.  

There is no showing that the scar covers an area of 114 
square inches or greater to allow for a rating under 
Diagnostic Code 7802 (scars other than head, face, or neck, 
that are superficial and that do not cause limited motion).  

Nor is there evidence of frequent loss of covering of skin 
over the scar to allow for a rating under Diagnostic Code 
7803 (scar, superficial, unstable).  Changing to Diagnostic 
Code 7802 or 7803 would not further benefit the Veteran 
anyway, as they too have a maximum ten percent disability 
rating.  

The Board has given careful thought to the possible 
application of application of 
Diagnostic Code 7805 for "limitation of function," which 
would allow for rating the Veteran's scar as a condition of 
the area it affects [here, the midabdominal region] rather 
than as a skin condition.  

Currently, the only objective medical findings are pain and 
tenderness in the area of the scar just beneath the surface, 
which is specifically contemplated in Diagnostic Code 7804.  

As described, the November 2008 VA examiner specifically 
noted that "[t]here [was] no limitation of function of [the 
Veteran's] daily activities from the appendectomy scar."  

Accordingly, a rating under Diagnostic Codes 7805 for 
"impairment of function" is not appropriate based on the 
medical evidence of record, which clearly indicated that the 
service-connected scar caused pain and tenderness and nothing 
more.  

Accordingly, the Board has determined that there is no reason 
to change the currently assigned diagnostic code, or 
Diagnostic Code 7804, as it is most applicable to the 
Veteran's current symptomatology.  

Given that the Veteran is presently evaluated at the highest 
rate available under Diagnostic Code 7804 for a superficial 
scar that is painful for the entire period of the appeal, 
there exists no schedular basis for a higher disability 
evaluation.  

The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 
38 C.F.R. § 3.321(a), (b) (2009).  However, to afford justice 
in exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's picture is 
contemplated by the rating schedule. Therefore, the assigned 
schedular evaluation is adequate and no referral is required.  
Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability or symptomatology and is found 
inadequate, the second step of the inquiry requires the Board 
to determine whether the veteran's exceptional disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

The Veteran is currently retired and has not been 
hospitalized for the appendectomy scar during the course of 
the appeal.  The November 2008 VA examiner specifically 
stated that the Veteran's scar would have no impact on his 
former occupation as a transit driver.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In conclusion, the Board finds that an evaluation in excess 
of 10 percent is not warranted for the service-connected 
appendectomy scar.  


ORDER

The claim for an increased rating in excess of 10 percent for 
the service-connected appendectomy scar is denied under the 
law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


